By the Court, Boise, J.:
Tbe respondent on tbe eighteenth day of July, 1871, purchased tbe land described in complaint at a sale of tbe same for taxes. Afterwards, tbe appellant, claiming an interest in a portion of tbe land, attempted to redeem tbe same from this sale. He gave the notice and paid tbe delinquent taxes, and took all tbe steps necessary to redeem and receive a certificate from tbe sheriff of Douglas county to tbe effect that be bad redeemed tbe land. Afterwards, tbe said sheriff, on tbe eighteenth day of July, 1876, executed in due form to tbe purchaser, Palmer, a deed to tbe premises under tbe tax sale aforesaid. Tbe plaintiff now brings this suit to remove a cloud from bis title by having this deed canceled by a decree of a court of equity.
Tbe main question raised in tbe case is as to whether or not tbe plaintiff bad such an interest in tbe land as to entitle him to redeem. Tbe allegation in bis complaint, de*340scribing his interest in the land, is as follows: “Samuel Bieh complains of P. P. Palmer in a suit in equity, and alleges that on and before the first day of June, 1873, the plaintiff was the equitable owner of a large portion of the donation land claim of William Sloan, in township No. 22, south of range 10, west of the Willamette meridian, in Douglas county, Oregon;” this being the land sold, as aforesaid, and redeemed.
It is claimed by the defendant in his demurrer to complaint : 1. That the complaint does not sufficiently set forth the interest of the plaintiff; or the extent or nature thereof, in and to the premises described in the complaint; 2. That it does not sufficiently describe the portion or part of said premises to which plaintiff claims an interest.
We think the first objection is not well taken, for he does not set out the nature of his interest; he says he is the “ equitable owner,” which is the highest equitable interest, and is only subject to the objection that it is the statement of a conclusion, and not of the facts on which the conclusion is based. Such a statement might be required if the court was called on to settle the title of parties, or in ordinary cases in equity. But in cases of this kind, a liberal construction is given to the law for the redemption of land sold for taxes (18 Iowa, 350; Blackwell on Tax Titles 423; 10 Peters, 23; also 23 Cal. 56, 594), and as this allegation that he was the equitable owner, is as broad in equity as owner in fee is at law, which is held sufficient in an action of ejectment, we think it sufficient to show that plaintiff was entitled to redeem.
The second objection that the complaint does not sufficiently describe the portion or part of said premises to which plaintiff claims an interest, we think is not well taken, for the reason that the whole premises having been sold, it was necessary to redeem the whole in order to redeem the part owned by the plaintiff, from the incumbrance created by the sale; and when the purchaser was paid back his purchase money and the percentage allowed him by- law, his right to the whole premises became extinguished, and the plaintiff became restored to the interest which he had before *341the sale, and his estate was not enlarged by the redemption, unless it might be to give him a claim for contribution against the owner of that part of the premises not owned by the plaintiff. We think, therefore, that the demurrer in this case should be overruled and the decree of the circuit court reversed.